                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JAMES R. BURNS, #B85256,                            )
                                                     )
                 Petitioner,                         )
                                                     )
 vs.                                                 )   Case No. 19−cv–00240−SMY
                                                     )
 SUPREME COURT OF ILLINOIS,                          )
                                                     )
                 Respondent.                         )

                               MEMORANDUM AND ORDER

YANDLE, District Judge:

        Petitioner James Burns, an inmate of the Illinois Department of Corrections (“IDOC”)

currently incarcerated at Menard Correctional Center (“Menard”), brings this habeas corpus action

pursuant to 28 U.S.C. § 2254 to challenge the constitutionality of his murder conviction in Saline

County, Illinois. See People v. Burns, Case No. 05-CF-3 (1st Judicial Circuit).

        The case is now before the Court for a preliminary review of the Petition pursuant to Rule 4

of the Rules Governing Section 2254 Cases in United States District Courts. Without commenting

on the merits of Burns’ claim, the Court concludes that the Petition survives preliminary review

under Rule 4 and Rule 1(b). Given the limited record, it is not plainly apparent that Burns is not

entitled to habeas relief.

                               Substitution of Proper Respondent

        In habeas actions challenging present custody, the proper Respondent is the “person who

has the immediate custody of the party detained, with the power to produce the body of such party

before the court or judge.” Rumsfeld v. Padilla, 542 U.S. 426, 435 (2004) (quoting Wales v.

Whitney, 114 U.S. 564, 574 (1885)). The “default rule” is that the proper respondent is the “warden

of the facility where the prisoner is being held.” Id. at 434-35. Rule 2(a) of the Rules Governing

                                                 1
Section 2254 Cases requires that “[i]f the petitioner is currently in custody under a state-court

judgment, the petition must name as respondent the state officer who has custody.” Burns is in

custody at Menard Correctional Center, so the proper Respondent to this action is that facility’s

warden, i.e., Acting Warden Frank Lawrence. Accordingly, the Supreme Court of Illinois will be

replaced as the Respondent by Frank Lawrence.

                                              Disposition

       The Clerk of Court is DIRECTED to TERMINATE the Supreme Court of Illinois as the

respondent in the Case Management/Electronic Filing (“CM/ECF”) system and ADD Frank

Lawrence as the respondent instead.

       IT IS HEREBY ORDERED that Respondent Lawrence shall answer or otherwise plead

on or before June 5, 2019. This preliminary order to respond does not, of course, preclude the

Government from raising any objection or defense it may wish to present. Service upon the Illinois

Attorney General, Criminal Appeals Bureau, 100 West Randolph, 12th Floor, Chicago, Illinois

60601, shall constitute sufficient service.

       IT IS FURTHER ORDERED that this entire matter be REFERRED to a United States

Magistrate Judge for disposition, as contemplated by Local Rule 72.2(b)(2) and 28 U.S.C.

§ 636(c), should all the parties consent to such a referral.

       Petitioner is ADVISED of his continuing obligation to keep the Clerk of Court (and each

opposing party) informed of any change in his whereabouts during the pendency of this action.

This notification shall be done in writing and not later than seven days after a transfer or other

change in address occurs. Failure to provide such notice may result in dismissal of this action.

See FED. R. CIV. P. 41(b).




                                                  2
IT IS SO ORDERED.

DATED: 5/6/2019

                        s/ STACI M. YANDLE
                        United States District Judge




                    3
